 

Case 2:20-mj-00782-NJK Document 8 Filed 09/29/20 Page 1 of 1

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT

 

for the
District of Nevada
United States of America )
Vv. ) Case No. 2:20-mj-782-NJK
)
TIBURCIO RODRIGUEZ-CORTEZ )
Defendant )

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

 

_ Lloyd D. George United States Courthouse .
Place: 333 Las Vegas Blvd., South Courtroom No.: 3A
Las Vegas, NV 89101
Elayna J. Youchah , U.S. Magistrate Judge Date and Time: October 6, 2020 at 1:00 p.m.

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

>; \ : =
Date: September 29, 2020 Corns Lous ON

( ) (Jude 's signature

ELAYNA J. YOUCHAH, U:S. Magistrate Judge
Printed name and title

    
     
   
 
  
 

— Fert
~___ SER
ise COUNSEL/PARTIES OF RECORD

 
   

§ DISTRICT COURT

CLERK U
DISTRICT OF OF NEVA NeVAOR epUTY

  

BY: ——_—_—_—— =
